Order entered May 26, 2022




                                                   In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                          No. 05-21-00856-CV

     IN RE JUAN FLORES AND SAYRA FLORES, INDIVIDUALLY AND AS
           NEXT FRIENDS OF L.F., S.F. AND P.F., MINORS, Relators

                Original Proceeding from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-060568
                                         ORDER
                      Before Justices Molberg1, Reichek, and Goldstein

            Based on the Court’s opinion of this date, we DENY relators’ petition for

    writ of mandamus. We also DENY all pending motions as moot.




                                                          /Amanda L. Reichek/
                                                          AMANDA L. REICHEK
                                                          JUSTICE




1
    Justice Molberg dissents without opinion and would grant the writ.